Citation Nr: 0928636	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  07-11 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1. Entitlement to service connection for sleep apnea.

2. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
chronic right hip disability.

4. Entitlement to an increased rating cervical strain, with 
degenerative disc disease C5-C6 and degenerative joint 
disease C4, C5, C6, currently evaluated as 20 percent 
disabling..


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from December 1976 through 
February 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2005 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied a rating in excess of 10 percent for the 
service-connected cervical strain, with degenerative disc 
disease C5-C6 and degenerative joint disease C4, C5, C6, and 
also found that new and material evidence has been submitted 
to reopen a claim of entitlement to service connection for a 
chronic right hip disability.  This matter further comes 
before the Board from a January 2007 RO rating decision which 
denied service connection for sleep apnea and for PTSD.  By 
February 2007 rating decision, the RO found clear and 
unmistakable error in a prior decision, and concluded that 
the previously assigned 20 percent rating for the cervical 
strain, with degenerative disc disease C5-C6 and degenerative 
joint disease C4, C5, C6, should be restored, effective 
September 29, 2003.


FINDINGS OF FACT

In July 2009, prior to the promulgation of a decision in the 
appeal, the Board received notification from the Veteran's 
representative, indicating that the Veteran wished to 
withdraw this appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a statement (on VA Form 21-4138) dated in July 2009, the 
Veteran requested that his scheduled Board hearing be 
canceled and indicated that he was "satisfied with my 
current ratings".  In an attached letter, dated in July 
2009, the Veteran's representative indicated that he wished 
to withdraw his pending appeal.  Under 38 U.S.C.A. § 7105, 
the Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  A Substantive Appeal may be withdrawn in writing 
at any time before the Board promulgates a decision.  38 
C.F.R. § 20.202.  Withdrawal may be made by the veteran or by 
his authorized representative.  38 C.F.R. § 20.204.  The 
Veteran has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal, and it is hereby 
dismissed.


ORDER

The appeal is dismissed.



____________________________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


